Name: COMMISSION REGULATION (EC) No 944/97 of 28 May 1997 correcting Regulation (EC) No 198/97 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  plant product;  prices
 Date Published: nan

 No L 138/ 12 EN Official Journal of the European Communities 29 . 5 . 97 COMMISSION REGULATION (EC) No 944/97 of 28 May 1997 correcting Regulation (EC) No 198/97 establishing the standard import values for determining the entry price of certain fruit and vegetables Whereas application of the standard import values established by this Regulation must be requested by the party concerned, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4(1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3(3) thereof, Whereas Commission Regulation (EC) No 198 /97 (5) establishes standard import values for determining the entry price of fruit and vegetables originating in certain third countries; Whereas an omission has been discovered in the Annex to this Regulation ; whereas the Regulation in question should therefore be corrected; Article 1 The standard import values applicable to courgettes originating in certain third countries omitted from the Annex to Regulation (EC) No 198 /97 are listed in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 29 May 1997. At the request of the party concerned, Article 1 shall apply from 1 to 3 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5 . H OJ No L 387, 31 . 12 . 1992, p. 1 . ( 4) OJ No L 22, 31 . 1 . 1995, p. 1 . 5) OJ No L 31 , 1 . 2 . 1997, p. 57. 29 . 5 . 97 EN Official Journal of the European Communities No L 138/ 13 ANNEX (ECU/1 00 kg) Regulation CN code Country code (') Standard importvalue (EC) No 198/97 0709 90 71 052 127,2 204 118,8 628 130,2 999 125,4 (') Country nomenclature laid down in Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). The code '999 ' represents 'other origins '.